--------------------------------------------------------------------------------

Exhibit 10.1
 
SENSIENT TECHNOLOGIES CORPORATION
DIRECTORS’ DEFERRED COMPENSATION PLAN
As Amended and Restated May 28, 2014



1. Establishment.

 
The Sensient Technologies Corporation (the “Company”) established the Directors’
Deferred Compensation Plan (the “Plan”) effective February 1, 1984 to provide
members of the Company’s Board of Directors (the “Board”) with the ability to
defer receipt of compensation for services on the Board until after they resign
or retire from the Board. On November 11, 1999, subject to shareholder approval,
the Board adopted an Amended and Restated Plan, which provided that only
directors who are entitled to compensation from the Company for services as a
Board member or any committee are eligible to participate in the Plan. Effective
as of January 1, 2005, the Plan was again amended and restated to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). As a result all benefits under this Plan are subject to
Section 409A of the Code and any guidance issued thereunder. The Plan is
administered by the Company, and the plan year is a calendar year.
 

2. Eligibility.

 
Pursuant to the Plan, any non-employee Director of the Company entitled to
“Director Fees” (that is, compensation from the Company by reason of his/her
being a member of the Board, or any committee thereof) (“Eligible Director”) may
elect to defer receipt of all or a specified portion of such Director Fees and
thereby become a participant in the Plan.
 

3. Initial Election.

 
An Eligible Director’s initial election to participate in the Plan (“Initial
Election”) shall be evidenced by a writing filed with the Company as provided in
Paragraph 5 and Paragraph 7(a). Such Initial Election shall be effective upon
its receipt by the Company. The deferral pursuant to such Initial Election shall
continue until: (i) changed by a Subsequent Election (as provided in Paragraph
5(b)); (ii) the last day of the plan year in which the Eligible Director files a
Subsequent Election terminating his/her participation in the Plan under
Paragraph 17; or (iii) the date the Eligible Director ceases being a member of
the Board (“Cessation of Service”), whichever occurs first.
 

4. Director’s Deferred Compensation Account.

 
A Director’s Deferred Compensation Account (the “Account”) shall be established
for each Eligible Director electing to participate in the Plan. All Director
Fees deferred pursuant to Paragraph 3 shall be credited to the Account as
provided in Paragraph 6.
 

5. Initial Election and Subsequent Elections.

 

(a) An Initial Election shall be in the form of Exhibit A hereto and shall
specify:



1

--------------------------------------------------------------------------------

(i) the portion of the subsequent Director Fees payable to such Eligible
Director which the Eligible Director elects to have deferred under the Plan (the
“Deferral Portion”);




(ii) the manner in which the Eligible Director wishes to have amounts deferred
under the Plan distributed to him/her as provided in Paragraph 10 (“Distribution
Election”); and




(iii) the “Designation of Beneficiary” under Paragraph 13.




(b) Once an Initial Election has been filed with the Company, the election as to
the Deferral Portion shall apply to all Director Fees payable during the
following plan year (except as provided in Paragraph 7(a)). An Eligible Director
may (subject to Paragraph 7) file a later-dated election (such later-dated
election being referred to herein as a “Subsequent Election”), to change the
elections contained in his/her Initial Election or in a previously-filed
Subsequent Election: (i) as to the Deferral Portion, which shall be effective
the following plan year; (ii) the Designation of Beneficiary, which shall be
effective upon its receipt by the Company; or (iii) to terminate his/her
participation in the Plan, which shall be effective as of the last day of the
plan year in which such election to terminate participation is received by the
Company.

 

6. Crediting Stock to Account.

 
Pursuant to an Initial Election or Subsequent Election, an Eligible Director’s
Account shall be credited with that number of shares (including any fractional
share) of the Company’s common stock, $.10 par value (“Common Stock”) which have
a market value equal to the amount of the Deferral Portion, Shares shall be
credited to the Account as of the last day of the fiscal quarter in which any
Director Fees would have been payable (the “Credit Date”). For purposes of this
Paragraph 6, the market value of a share of Common Stock shall equal the closing
sale price of a share of Common Stock on the New York Stock Exchange on the
Credit Date (or if no sale took place on such exchange on such date, the closing
sale price on such exchange on the most recent preceding date on which a sale
took place).



7. Times When Elections and Subsequent Elections May Be Made.

 

(a) An Initial Election or Subsequent Election as to the Deferral Portion must
be made prior to the plan year in which such compensation is earned, provided,
however, that an Initial Election may be made within 30 days after first
becoming an Eligible Director for Director Fees earned thereafter. Except as
provided in Paragraphs 5(b) and 10, an Initial Election or Subsequent Election
as to the Deferral Portion shall be irrevocable upon its receipt by the Company.

 

 
(b)
Notwithstanding anything in Paragraph 7(a) to the contrary, prior to an Eligible
Director’s Cessation of Service, any (i) Initial Election or (ii) Subsequent
Election which changes the Deferral Portion may only be made and shall only be
effective at such time and upon such conditions as an Eligible Director would be
permitted to effect an open -market acquisition or disposition of Common Stock
under the provisions of the Company’s Code of Conduct covering acquisitions or
dispositions of Common Stock by officers, directors and employees of the
Company, as such Code of Conduct may be amended from time to time.



2

--------------------------------------------------------------------------------

(c) After an Eligible Director’s Cessation of Service no further Subsequent
Elections may be made, except to change the Designation of Beneficiary.

 

8. Earnings.

 
Until the balance of an Eligible Director’s Account has been fully
paid/distributed to him/her in accordance with Paragraph 10 from time to time at
such times as the Company pays a cash dividend with respect to its Common Stock,
the Account of each Eligible Director who has shares of Common Stock credited to
his/her Account on the record date for such dividend shall be credited with
additional shares of Common Stock (including any fractional share) with a market
value (as determined under Paragraph 6) equal to the dividend per share paid by
the Company with respect to its Common Stock times the number of shares in the
Account on the record date for such dividend.
 

9. Nature of Account.

 
The Account shall be utilized solely as a device for the measurement and
determination of the amount of deferred compensation payable/distributable under
the Plan. The Account shall not constitute or be treated as a trust fund of any
kind. Director Fees deferred hereunder and credited to a Director’s Account
shall at all times, remain the property of the Company, and no Eligible Director
shall acquire any property interest in the Account, his/her right being limited
to receiving from the Company, deferred payments/distributions as calculated by
the Plan, such right being further conditioned upon continued compliance with
the terms and conditions of the Plan. The Company shall be under no obligation
to issue, or acquire, shares of Common Stock in connection with the crediting of
shares to the Account. Shares credited to the Account shall have no voting
rights or be entitled to dividends or distributions of any kind except as
provided in Paragraphs 8 and 11 hereof. The right of an Eligible Director to
receive benefits under the Plan is no greater than the right of any unsecured
general creditor of the Company.
 

10. Distribution of Director Fees Deferred Under the Plan.

 

(a) An Eligible Director shall elect in his/her Initial Election to have his/her
Account paid to him/her in either of the following ways (with such Distribution
Election irrevocable once made, except as provided in Paragraph 12):




(i) in a lump sum on January 31 of the first calendar year after the Eligible
Director’s Cessation of Service, or on January 31 of any calendar year
thereafter;




(ii) in five (5) consecutive annual installments commencing on January 31 of the
first calendar year after the Eligible Director’s Cessation of Service.



3

--------------------------------------------------------------------------------

If an Eligible Director makes no such written election, the balance in his/her
Account shall be paid in a lump sum on January 31 of the first calendar year
after the Eligible Director’s Cessation of Service. In the event of the death of
an Eligible Director, the balance in his/her Account shall be paid in a lump sum
to the Eligible Director’s designated beneficiary (or to his/her estate in the
absence of any beneficiary designation), on January 31 of the first calendar
year following the date of death.



(b) In the event that (i) an Eligible Director elects to have his/her Account
distributed to him/her in annual installments, and (ii) at the time of his/her
Cessation of Service there are shares of Common Stock credited to such Eligible
Director’s Account, each annual installment shall consist of the number of
shares of Common Stock in his/her Account (including any increases therein
pursuant to crediting of dividends from time to time after such Cessation of
Service pursuant to Paragraph 8) divided by the number of remaining
installments, rounded to the nearest whole share.




(c) Distributions from the Account shall be made in-kind and consist of one or
more certificates representing the number of shares of Common Stock then being
distributed. Any shares so distributed may consist of newly-issued shares,
treasury shares, or a combination thereof. In the case of any lump-sum
distribution of Common Stock from an Eligible Director’s Account, and in the
case of the final installment distribution of Common Stock from an Eligible
Director’s Account, there remains any fractional share of Common Stock in such
Account, then cash shall be distributed in lieu of such fractional share,
determined with reference to the market value (as determined under Paragraph 6)
of a whole share of Common Stock on the date of such distribution.

 

11. Change in Shares.

 
In the event of any change in the outstanding shares of Common Stock that occurs
by reason of a stock dividend or split, recapitalization, merger, consolidation,
combination, spin-off, split-up, exchange of shares or other similar corporate
change, the number of shares of Common Stock in the Account, and the maximum
number of shares issuable under the Plan as provided in Paragraph 20, shall be
adjusted accordingly.
 

12. Disability.

 
In the event of the Disability of an Eligible Director, the balance in his/her
Account shall be paid in a lump sum on January 31 of the first calendar year
following the date of Disability. For purposes of the Plan, “Disability” shall
mean (i) the Eligible Director is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; (ii) the Eligible Director is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering the
Eligible Director; or (iii) the Eligible Director is determined to be totally
disabled by the Social Security Administration.
4

--------------------------------------------------------------------------------

13. Designation of Beneficiary.

 
An Eligible Director may designate one or more beneficiaries who are to receive
all of the funds/shares in the Eligible Director’s Account which remain
unpaid/undistributed at the Eligible Director’s death. Such designation shall be
effective by filing an Initial Election, and such beneficiary designation may be
changed at any time by filing a Subsequent Election. If no beneficiary
designation is made by an Eligible Director, any Account balance shall be
paid/distributed to the Eligible Director’s estate.
 

14. Nonassignment.

 
Neither an Eligible Director, nor his duly designated beneficiary, shall have
any right to assign, transfer or pledge or otherwise convey the right to receive
any amount of compensation which may be due hereunder, and any such attempt at
assignment, transfer, pledge or other conveyance shall not be recognized by the
Company.
 

15. Amendment of the Plan.

 
This Plan may be amended from time to time by resolution of the Board of
Directors of the Company, but no such amendment shall permit amounts accumulated
pursuant to the Plan, prior to the amendment, to be paid to an Eligible Director
prior to the time that he/she would otherwise be entitled thereto.
 

16. Termination of the Plan.

 
The Plan will continue in effect until termination by resolution of the Board of
Directors of the Company, but in the event of such termination, the amounts
accumulated pursuant to the Plan, prior to termination, shall continue to be
subject to the provisions of the Plan, as if the Plan had not been terminated.
 

17. Termination of Active Participation.

 
An Eligible Director who has previously elected to participate in the Plan may
file a Subsequent Election terminating his/her active participation in the Plan,
which shall become effective as of the last day of the plan year in which the
Eligible Director terminates his/her active participation in the Plan. Such
termination shall be effective with respect to all Director Fees earned by the
Eligible Director after the last day of the plan year in which the Company
receives such Subsequent Election, which fees shall then be payable to such
Eligible Director in accordance with Company policy but otherwise than under the
Plan, and such Eligible Director shall only be entitled to receive Director Fees
previously deferred under the Plan as provided in Paragraph 10.
 
A termination of active participation pursuant to this Paragraph 17 shall not in
any way preclude an Eligible Director from thereafter filing an Initial Election
and thereby re-elect to actively participate in the Plan, provided such election
complies with the provisions of Paragraphs 7 and 10.


5

--------------------------------------------------------------------------------

18. Maximum Number of Shares.

 
The maximum number of shares of Common Stock that may be issued hereunder is
200,000, subject to adjustment as provided in Paragraph 11.


19.
Tax Matters.

 

(a) All distributions, payments and benefits under this Plan shall be subject to
all income and employment tax withholdings as required under applicable federal,
state or local tax laws and regulations.

 

(b) It is the intention of the Company that this Plan comply with the
requirements of Section 409A of the Code and any guidance issued thereunder, and
the Plan shall be interpreted, construed, operated and administered in
accordance with Section 409A of the Code. Notwithstanding anything in this Plan
to the contrary, the Company does not guarantee the tax treatment of any
payments or benefits under this Plan, whether pursuant to the Code, federal,
state or local tax laws or regulations.

 

(c) If, for any reason, all or any portion of an Eligible Director’s Account
balance under this Plan becomes taxable to the Eligible Director prior to
receipt, the Administrator may distribute to such Eligible Director a portion of
his/her Account balance:

 

(i) for payment of state, local or foreign taxes and the income tax withholding
related to such state, local and foreign tax amount;

 

(ii) for payment of employment taxes (to the extent necessary to pay the Federal
Insurance Contributions Act tax amount (the “FICA Amount”) and any Federal,
state, local or foreign income tax withholding on the FICA Amount); and/or

 

(iii) required to be included in income as result of Section 409A of the Code.

 
Any distributions under this Paragraph shall affect and reduce the Account
balance to be paid to the Eligible Director under this Plan.



(d) The Company shall indemnify the Eligible Director if the Eligible Director
incurs additional tax under Section 409A of the Code as a result of a violation
of Section 409A of the Code under this Plan (an “Indemnified Section 409A
Violation”) that occurs as a result of (1) the Company’s clerical error (other
than an error cause by erroneous information provided to the Company by the
Eligible Director), (2) the Company’s failure to administer this Plan in
accordance with its written terms (such written terms, the “Plan Document”), or
(3) following December 31, 2008, the Company’s failure to maintain the Plan
Document in compliance with Section 409A of the Code; provided, that the
indemnification set forth in clause (3) shall not be available to the Eligible
Director if (x) the Company has made a reasonable, good faith attempt to
maintain the Plan Document in compliance with Code Section 409A but has failed
to do so or (y) the Company has maintained the Plan Document in compliance with
Section 409A of the Code but subsequent issuance by the Internal Revenue Service
or the Department of the Treasury of interpretive authority results in the Plan
Document not (or no longer) complying with Section 409A of the Code (except
that, if the Company is permitted by such authority or other authority to amend
the Plan Document to bring the Plan Document into compliance with Section 409A
of the Code and fails to do so, then such indemnification shall be provided).

6

--------------------------------------------------------------------------------

(i) In the event of an Indemnified Section 409A Violation, the Company shall
reimburse the Eligible Director for (1) the 20% additional income tax described
in Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Eligible
Director incurs the 20% additional income tax as a result of the Indemnified
Section 409A Violation), and (2) any interest or penalty that is assessed with
respect to the Eligible Director’s failure to make a timely payment of the 20%
additional income tax described in clause (1), provided that the Eligible
Director pays the 20% additional income tax promptly upon being notified that
the tax is due (the amounts described in clause (1) and clause (2) are referred
to collectively as the “Section 409A Tax”).

 

(ii) In addition, in the event of an Indemnified Section 409A Violation, the
Company shall make a payment (the “Section 409A Gross-Up Payment”) to the
Eligible Director such that the net amount the Eligible Director retains, after
paying any federal, state, or local income tax or FICA tax on the Section 409A
Gross-Up Payment, shall be equal to the Section 409A Tax. The Eligible Director
shall reasonably cooperate with measures identified by the Company that are
intended to mitigate the Section 409A Tax to the extent that such measures do
not materially reduce or delay the payments and benefits to the Eligible
Director hereunder.

 
 
SENSIENT TECHNOLOGIES CORPORATION
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 

 
ATTEST:
 
By:
 



7

--------------------------------------------------------------------------------


EXHIBIT A
SENSIENT TECHNOLOGIES CORPORATION
DIRECTORS’ DEFERRED COMPENSATION PLAN
PLAN ELECTION FORM


Sensient Technologies Corporation
777 E. Wisconsin Avenue
Milwaukee, WI 53202


Attention: John L. Hammond


Gentlemen:


I understand that as a director of Sensient Technologies Corporation (the
“Company”) I am eligible to participate in the Sensient Technologies Corporation
Directors’ Deferred Compensation Plan, as amended and restated (the “Plan”) a
copy of which has been furnished to me.


This document constitutes:


ELECTION



o An Initial Election under Paragraph 5(a) of the Plan. By checking this box I
hereby elect to participate in the Plan, and to be bound by the terms and
conditions of the Plan. I hereby elect to defer receipt of the Director Fees to
which I become entitled in the future as set forth under “PLAN ELECTIONS” on
page 2.



Complete all items under “PLAN ELECTIONS” on page 2 and sign and date this form
on page 3.



o A Subsequent Election under Paragraph 5(b) of the Plan (in which case this
Subsequent Election amends and supersedes my Initial Election and any prior
Subsequent Elections I may have made, but only with respect to the Deferral
Portion, Plan Allocation or Designation of Beneficiary). I hereby elect to defer
receipt of the Director Fees to which I become entitled in the future as set
forth under “PLAN ELECTIONS” on page 2.



Complete all items under “PLAN ELECTIONS” on page 2 (even if some of the
information has not changed) and sign and date this form on page 3.


OR


TERMINATION OF PARTICIPATION



o I hereby terminate my participation in the Plan, effective as of the last day
of the calendar year, as provided in Paragraph 17 of the Plan.



Sign and date this form on page 3.
1

--------------------------------------------------------------------------------

PLAN ELECTIONS



A. Deferral Portion (Plan Paragraph 5(a)(i)):



I hereby elect to defer (circle one)
 
10%     20%     30%     40%     50%     60%     70%     80%     90%     100%


of the Director Fees to which I become entitled in the future.


B.
Distribution Election (Plan Paragraph 10):



I hereby elect to have the balance in my Account paid to me in accordance with
the following payment election:



o In a lump sum on January 31 of the first calendar year after my Cessation of
Service (as defined in the Plan),




o In a lump sum on January 31, 20___ (after my Cessation of Service as defined
in the Plan),




o In five (5) consecutive annual installments commencing on January 31 of the
first calendar year after my Cessation of Service (as defined in the Plan).



I understand that if I do not elect any payment option the balance in my Account
will be paid in a lump sum on January 31 of the first calendar year after my
Cessation of Service (as defined in the Plan).


I further understand that once made, my Distribution Election is irrevocable and
may not be changed by a Subsequent Election.


C.
Beneficiary Designation (Plan Paragraph 13):



I hereby designate the following named beneficiaries to receive all the funds in
my Deferred Compensation Account which may remain unpaid at my death:




 
 
 
Percent (must
Name of Beneficiary
Address
Relationship
total 100%)
                     

2

--------------------------------------------------------------------------------

 
 
 
Percent (must
Name of Contingent Beneficiary
Address
Relationship
total 100%)
                         

 
(attach additional sheet if necessary)


If no beneficiary designation is made, I understand that the balance in my
Account will be paid to my estate.


I understand that the elections and directions contained herein supersede any
prior elections and directions I may have made in the past and shall remain
effective until I file a Subsequent Election changing any of the elections or
directions contained herein or terminating my participation in the Plan.


Dated
 
 
Very truly yours,
 
 
 
 
 
     
 
Director
 
 
 
 
 
 
SENSIENT TECHNOLOGIES CORPORATION
 
 
 
 
 
 
By:
 
 
Secretary
 

 
 
3

--------------------------------------------------------------------------------